Name: Commission Regulation (EEC) No 38/83 of 6 January 1983 fixing the world market price for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 5/ 18 Official Journal of the European Communities 7. 1 . 83 COMMISSION REGULATION (EEC) No 38/83 of 6 January 1983 fixing the world market price for colza, rape and sunflower seed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the markets in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (3), as last amended by Regulation (EEC) No 1986/82 (4), Having regard to Commission Regulation (EEC) No 2300/73 of 23 August 1973 laying down detailed rules for applying differential amounts for colza, rape and sunflower seed and repealing Regulation (EEC) No 1464/73 Q, as last amended by Regulation (EEC) No 2136/82 0, and in particular Article 9 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article 9 (4) of Regulation (EEC) No 2300/73, the Commission must determine the world market price for colza, rape and sunflower seed ; Whereas the world market price should be determined in accordance with the rules and the criteria set out in Commission Regulation (EEC) No 2120/82 of 30 July 1982 fixing the amount of the subsidy on oil seeds f), as last amended by Regulation (EEC) No 37/83 (8) ; Whereas, if the price system is to operate normally, the world market price should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 %, a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas it follows from applying these provisions that the world market price for colza, rape and sunflower seed should be as set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The world market price referred to in Article 9 (4) of Regulation (EEC) No 2300/73 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. O OJ No L 162, 12. 6 . 1982, p. 6 . (3) OJ No L 167, 25. 7. 1972, p. 9 . (4) OJ No L 215, 23 . 7. 1982, p. 10 . H OJ No L 236, 24. 8 . 1973, p. 28 . h OJ No L 223, 31 . 7. 1982, p. 88 . O OJ No L 223, 31 . 7 . 1982, p. 50 . (8) See page 16 of this Official Journal . 7. 1 . 83 Official Journal of the European Communities No L 5/19 ANNEX to the Commission Regulation of 6 January 1983 fixing the world market price for colza, rape and sunflower seed (ECU/100 kg)(') CCT heading No Description World market price ex 12.01 ex 12.01 Colza and rape seed Sunflower seed 22-887 23-177 (ECU/100 kg)(') CCT heading No Description World market price where the subsidy is fixed in advance for the month of January 1983 February 1983 March 1983 April 1983 May 1983 June 1983 ex 12.01 ex 12.01 Colza and rape seed Sunflower seed 22-887 23-177 23-018 23-416 23-249 23-647 23-553 23-819 23-746 23-928 23-900 (') The conversion rates from ECU into currency as foreseen by Article 9 (5) (a) of Regulation (EEC) No 2300/73 are the following : 1 ECU = DM 2-33379 1 ECU = F1 2-57971 1 ECU = Bfr/Lfr 44-9704 1 ECU = FF 6-61387 1 ECU - Dkr 8-23400 1 ECU « £ Irl 0-691011 1 ECU = £ 0-603981 1 ECU = Lit 1 337-69 1 ECU = Dr 68-6563